Contact: Edward F. Seserko President and CEO (412) 681-8400 For Immediate Release April 30, 2013 EUREKA FINANCIAL CORP. ANNOUNCES EARNINGS FOR THE THREE AND SIX MONTHS ENDED MARCH 31, 2013 Pittsburgh, Pennsylvania – Eureka Financial Corp., (the “Company”), the parent holding company for Eureka Bank (the Bank), Pittsburgh, Pennsylvania, today announced earnings for the three and six months ended March 31, 2013.For the three months ended March 31, 2013, the Company reported net income of $341,000, or $0.28 diluted earnings per share, as compared to net income of $390,000, or $0.31 diluted earnings per share, for the three months ended March 31, 2012.For the six months ended March 31, 2013, the Company reported net income of $674,000, or $0.54 diluted earnings per share, as compared to net income of $778,000, or $0.62 diluted earnings per share, for the six months ended March 31, 2012. The Bank, founded in 1886, is a federally chartered stock savings bank and operates two offices in Pittsburgh.The Company’s common stock trades in the over-the-counter market under the symbol “EKFC.” The foregoing material may contain forward-looking statements concerning the financial condition, results of operations and business of the Company.We caution that such statements are subject to a number of uncertainties and actual results could differ materially and, therefore, readers should not place undue reliance on any forward-looking statements.The Company does not undertake, and specifically disclaims, any obligation to publicly release the results of any revisions that may be made to any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. EUREKA FINANCIAL CORPORATION Selected Financial Data (Dollars in thousands except per share data) (Unaudited) March 31, September 30, Total assets $ $ Cash and investments Loans receivable, net Allowance for loan losses ) ) Deposits Total liabilities Stockholders' equity $ $ Nonaccrual loans $ $ Repossessed assets 30 Total nonperforming assets $ $ Allowance for loan losses to loans receivable, net % % Nonperforming loans to net loans % % Nonperforming assets to total assets % % Book value per share $ $ Number of common shares outstanding (Unaudited) (Unaudited) Three Months Ended Six Months Ended March 31, March 31, Interest income $ Interest expense Net interest income Provision for loan losses 42 30 82 50 Net interest income after provision for loan losses Noninterest income 17 19 53 39 Noninterest expense Income before income taxes Income tax expense Net income $ $ $ $
